NO.    93-289

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1994


HENRY PRETTY ON TOP, CHAIRMAN,
BOARD OF TRUSTEES, BIG HORN
COUNTY HIGH SCHOOL DISTRICT
NO. 2, LODGE GRASS HIGH SCHOOL,
            Petitioners and Appellants,
     -vs-
ROBERTA SNIVELY, SUPERINTENDENT OF
SCHOOLS, BIG HORN COUNTY, NANCY
KEENAN, SUPERINTENDENT OF PUBLIC
INSTRUCTION; DECKER PETITIONERS
ELEMENTARY SCHOOL DISTRICT NO. 1,                   Cl
BIG HORN COUNTY; and BIG HORN COUNTY
HIGH SCHOOL DISTRICT NO. 1,
            Respondents and Respondents.



APPEAL FROM:     District Court of the Thirteenth Judicial District,
                 In and for the County of Big Horn,
                 The Honorable Robert W. Holmstrom, Judge presiding.


COUNSEL OF RECORD:
            For Appellants:
                 James L. Vogel, Attorney at Law, Hardin, Montana

            For Respondents:
                 Laurence R. Martin, Michael K. Rapkoch: Felt,
                 Martin & Frazier, Billings, Montana


                               Submitted on Briefs:       January 20, 1994
                                               Decided:   March 22, 1994
Filed:
Justice Karla M. Gray delivered the Opinion of the Court.


        Big Horn County High School District No. 2, Lodge Grass High
School, appeals from an order of the Thirteenth Judicial District
Court denying its petition for judicial review of a decision of the
Montana Superintendent of Public Instruction.               The court's order
was based on its conclusion that the petition was time-barred under
§ 20-6-320(4), MCA (1989). We affirm.
        The Decker territory was originally located in Big Horn County
High School District No. 2 (Lodge Grass).                In January, 1990, a
majority of registered electors residing in the Decker territory
petitioned Big Horn County Superintendent                 of Schools Roberta
Snively (Superintendent Snively) to transfer the Decker territory
from Lodge Grass to Big Horn County High School District No. 1
(Hardin).      The Big Horn County Commissioners ultimately certified
the petition pursuant to § 20-6-320(l), MCA (1989). Superintendent
Snively scheduled and held a hearing on the petition in accordance
with § 20-6-320(3) and (4), MCA (1989).             She subsequently issued an
order transferring the Decker territory to Hardin.
        Lodge Grass appealed Superintendent Snively's order to Montana
Superintendent of Public Instruction Nancy Keenan                 (Superintendent
Keenan).       On October 26, 1990,           Superintendent Keenan issued an
order    affirming       Superintendent   Snively's   decision.      Lodge   Grass
petitioned for judicial review of Superintendent Keenan's decision
on December 24, 1990.
        The   District   Court concluded that § 20-6-320(4), MCA (1989),
required Lodge Grass to file its petition within thirty days of the

                                          2
date of        Superintendent Keenan's              decision.            Based on     that
conclusion, it denied, as untimely, the Lodge Grass petition filed
fifty-eight       days   after     Superintendent      Keenan's         decision.    Lodge
Grass contends that the court applied the wrong statute: it argues
that 5 20-3-107(2), MCA (1989), which allows a party sixty days to
petition for judicial review of a state superintendent's decision,
applies to the facts before us.
        We review a district court's conclusion of law to determine
whether it is correct.             Steer, Inc. v. Dep't of Revenue (1990), 245
Mont.     470,     474-475,        803 P.2d 601,           603.       Our     function in
interpreting a           statute     is to effectuate the intent of the
legislature.       Minervino       v. University of Montana (1993), 258 Mont.
493,    496,     853 P.2d 1242,        1244       (citation       omitted).     "Whenever
possible, this court is to look to the plain meaning of the statute
in determining the legislative intent."                    Holly Sugar Corp. v. Dep't
of Revenue (1992),         252 Mont. 407, 412, 830 P.2d 76, 79 (citation
omitted).        "If the legislature's intent can be determined from the
plain meaning of the words used in a statute, we will go no
further."        State ex rel. Neuhausen v. Nachtsheim (1992), 253 Mont.
296, 299, 833 P.2d 201, 204 (citation omitted).
        Section 20-3-107(1)(a), MCA (1989),                       authorizes the state
superintendent of             public    instruction          to decide        matters of
controversy appealed from a decision of a county superintendent
made     pursuant        to    5     20-3-210,       MCA      (1989).          The   state
superintendent's decision in such a controversy is final unless a
petition for judicial review is "commenced no later than 60 days
after the date of the decision of the [state] superintendent. . .

                                              3
.I'   Section 20-3-107(2), MCA (1989). Therefore, by its terms, the
sixty-day period for petitioning for judicial review of a decision
by the state superintendent is applicable where the underlying
decision of the county superintendent is made pursuant to 5 20-3-
210, MCA (1989).
        Section     20-3-210(l),       MCA        (1989),   authorizes a    county
superintendent to "hear and decide all matters of controversy
arising in his county as a result of decisions of the trustees of
a district in the county."            The statute also authorizes a county
superintendent to decide controversies arising under:
        (a) section 20-5-304 or 20-5-311 relatingtothe approval
        of tuition applications; or

        (b) any other provision of this title for which a
        procedure for resolving controversies is not expressly
        prescribed.
Section 20-3-210(1)(a) and (b), MCA (1989).
        None of the 5 20-3-210(l), MCA (1989), situations is present
here.       Section 20-3-210(l),         MCA (1989),        authorizes a county
superintendent to review decisions initially made by a district
board of trustees.             In granting the transfer petition, however,
Superintendent Snively was not reviewing a decision of the school
trustees.         She    was   authorized,       pursuant to 5 20-6-320(4),     MCA

(1989),    to make the initial decision to grant the petition if she
"consider[ed]           it advisable and in the best interests             of the
residents of the territory."            Section 20-3-210(1)(a), MCA (1989),
also has no application here because this case does not involve a
tuition application.           Nor does § 20-3-210(1)(b), MCA (1989), apply,
because     §   20-6-320(4),      MCA (1989),        provides   a   procedure   for


                                             4
resolving controversies relating to territory transfers.                     Section
ZO-6-320(4), MCA (1989),           expressly provides for the resolution of
such controversies by providing both an appeal to the state

superintendent from the county                  superintendent's     decision     and,

thereafter,      a petition for judicial review.

       Thus, a county superintendent's decision to grant or deny a

transfer petition is not a decision made pursuant to § 20-3-210,

MCA (1989).      As set forth above, § 20-3-107(2), MCA (1989), applies

to decisions of the state superintendent only when the underlying
decision of the county superintendent is made pursuant to 5 20-3-

210,   MCA     (1989).     Therefore,      we conclude that § 20-3-107, MCA

(1989),      is not applicable here.

       The entire process for transferring territory from one high

school district to another by means of a petition is contained in

§ 20-6-320, MCA (1989).            In addition to providing for the initial
decision-making       by   the    county   superintendent,    §    20-6-320(4),     MCA

(1989),      delineates the available procedures for review of that

decision:

               (4) . u .[the order of the county superintendent]
               shall be final 20 davs after its date unless it is
               annealed  t o   the   suoerintendent  o f    oublic
               instruction bv a resident of either district
               affected bv the territory transfer.   The decision
               of the superintendent of public instruction . . .
               is final 30 davs after its date.          [Emphasis
               added.]

Section 20-6-320(4), MCA (1989).                The statutory language regarding

appeal    of    the   county     superintendent's     decision    requires   that    an

appeal be filed within               the twenty-day period following the

decision.        This language clearly sets forth the legislature's


                                            5
intent to provide both the opportunity for appeal from the county
superintendent's decision and a specific time within which such an
appeal must be taken.
       The statutory language specifying when the decisions of the
state superintendent and the county superintendent become final is
similar.      Because the language is similar, it is clear that the
legislature      intended a      similar   result;   that is,     the state
superintendent's decision is final thirty days after its date,
absent any appeal.       Thus, we conclude that Lodge Grass was required
to file its petition for judicial review within thirty days of the
date of the state superintendent's decision.
       Lodge Grass cites our decision in Trustees, Carbon Co. Sch.
Dist. v. Spivey (1991), 247 Mont. 33, 805 P.2d 61, as authority for
the application of the sixty-day period contained in § ZO-3-107(2),
MCA    (1989),   here.     Soivev is distinguishable from,          and not
inconsistent with, the present case.
       In Snivev, as here, we were faced with two different "statutes
of    limitations"   for a petition for judicial review of a state
superintendent's     decision.     The similarity, however, ends there.
In Spivey, we rejected the plaintiff's argument that the thirty-day
time     limit   contained    in 5   2-4-702(2)(a),    MCA,     applied.     We
determined that the sixty-day period in § 20-3-107(Z), MCA, applied
to a state superintendent's decision involving the termination of
a tenure teacher because such a termination is a                    matter   of
controversy decided pursuant to § 20-3-210, MCA.          Spivev, 805 P.2d
at 63.     We further reasoned that 5 20-3-107, MCA, was a specific
statute dealing with school district controversies, while § 2-4-

                                       6
702,   MCA,   dealt with controversies arising from administrative
agency decisions in general.          Spivey, 805 P.2d at 63.
       Here, §§ 20-3-210 and 20-3-107, MCA (1989),       are inapplicable
by their terms.         Superintendent Snively made her territory transfer
decision pursuant to § 20-6-320, MCA (1989), not 5 20-3-210, MCA
(1989).       Moreover,     this case does not involve two applicable
statutes, one specific and one general: it involves, instead, one
statute expressly applicable by its terms and one statute not
applicable by its terms.          Therefore, Suivev is inapposite here.
       Superintendent Keenan issued her order on October 26, 1990.
Pursuant to 5 20-6-320(4), MCA (1989),         that decision became final
on November 26, 1990, absent a petition for judicial review on or
before that date.           Lodge Grass filed its petition for judicial
review on December 24, 1990.          We hold that the District Court did
not err in concluding that the petition was untimely and denying
the Lodge Grass petition for judicial review.
       Affirmed.



We concur:
                 ,,' ~'.'
                                      March 22, 1994

                              CERTIFICATE OF SERVICE

I hereby certify that the following certified order was sent by United States mail, prepaid,
to the following named:


JAMES L. VOGEL
Attorney at Law
P.O. Box 525
Hardin, MT 59034

LAURENCE R. MARTIN
Michael K. Rapkoch
FELT, MARTION & FRAZIER, P.C.
P.O. Box 2558
Billings, MT 59103-2558

Christine Cooke
Big Horn County Attorney
P. 0. Drawer H
Hardin, MT 59034


                                                  ED SMITH
                                                  CLERK OF THE SUPREME COURT
                                                  STATE @ MONTMA ,./’